Chancellor Ridgely.
The question here is whether the master, a citizen of the State of Maryland, can recover in an action of trover for a slave. It is objected: first, that a citizen of Maryland cannot sell a slave into the State of Delaware; and secondly, that a recovery of damages in an action of trover operates as a. sale.
The Constitution of the United States, Art. 4, s. 2, ordains that the citizens of each state shall be entitled to all the privileges and immunities of citizens in the several states. If a citizen of Maryland cannot recover in an action of trover in this state-against a citizen of Delaware for the conversion of his slave, such citizen of Maryland will not be allowed to enjoy all the privileges of a citizen of the State of Delaware. A redress of the private- or civil rights belonging to individuals is certainly one of the privileges secured to the citizens of other states. This redress, or the exercise of this privilege, must be commensurate with the wrong; and must be adapted to it, and must be obtained or exercised in the same manner and form of suit as if he were a citizen of the state. The Constitution certainly meant to place, in every state, the citizens of all the states upon an equality as to their private-rights, but not as to political rights. A citizen of another state may pursue the same legal remedy by suit or action at law, whenever his right is invaded, as a citizen of the state is entitled to,, but he is not entitled to the same political rights. As long as he remains a citizen of another state, he cannot enjoy the right of *308suffrage nor be elected to a seat in the legislature; because these are privileges which can be exercised in one state only, and by those only who are bound by the same political compact and are obliged to support the government and to contribute with his purse and person to the exigencies of the state. If the operation of our laws should restrain them to one particular kind of action, or deny to them the remedy best suited to their case, their privileges would be reduced, by the form of action, to a restriction of their constitutional rights. Therefore if the recovery of damages in this action of trover were to operate as a sale of the slave, I do not think that it would affect the question.
But, secondly, I am not satisfied that a recovery of damages would have this consequence. In support of this position, the counsel for the plaintiff in error cited 5 Bac.Abr. 257, Str. 1078, and 2 Dall. 57, 58. The case in Strange referred to in Bacon’s Abridgement is Adams v. Broughton, which is also reported in Andr. 18. That was an action of trover brought by A against B for yarn, after the same plaintiff had recovered against one Mason for the same yarn. The court there said that the property of the goods was altered by the judgment against Mason, and the damages recovered in the first action were the price thereof; so that the defendant in the first action had the. property therein, the same as the original plaintiff had, and this against all the world. And in Cro.Jac. 73, Brown v. Wootton, a judgment in trover was allowed to be pleaded in bar to a second action by the same plaintiff against a different person for the same cause. The reason is, because the party can recover but one satisfaction for the same injury; and after one recovery, whatever right the plaintiff had, he never can proceed afterwards against another person for further satisfaction. So when the matter in contest is not an article of property, as in trespass, a plaintiff can have but one satisfaction, although there are several trespassers. Hob. 66; 1 Wils. 30; 3 Leon. 22. So, if a servant bound in a penalty not to leave his master’s service is enticed away by another, and the master recovers the penalty against the servant, he cannot recover damages against the enticer, 3 Burr. 1345, because he has received complete satisfaction, and therefore all the injury is done away. And further, that a recovery against the seducer would fall on the servant, for his employer would pay no more than he estimated the worth of his services to him.
The general principle of these cases is that a party can receive but one satisfaction for the same injury. And therefore if the suit be brought for a dead chattel, the person having paid the damages for converting it to his own use never can be again dis*309turbed by the true owner, because he has once been satisfied. One who has a special property may recover in an action of trover, as in the case of a chimney sweeper’s boy who found a jewel, Armory v. Delamirie [1 Str. 504]. There it was held that though the plaintiff did not by such finding acquire an absolute property, yet he had such a property as would enable him to keep it against all but the rightful owner. Lawrence, J., in 7 Term 391, in the case of Webb v. Fox, in speaking of special and absolute property, says, “Absolute property is where one, having the possession of chattels, has also the exclusive right to enjoy them, and which can only be defeated by some act of his own.” According to this doctrine, which I hold with, a recovery in trover by one who has special property, will not operate as a sale against the true owner. For in many instances, he who has special property cannot be pretended to hold with the assent of the owner, as in the case of the lost jewel; for there no assent could be given, the jewel having been lost, and the owner not known.
As to the slave, the subject matter of the present suit, she stands on different grounds from a mere dead chattel. She has certain rights, and the state has prescribed certain rules which cannot be violated; but still, those rules do not deny to the plaintiff this form of action. It is unlawful to sell a slave from Maryland into this state. It is not easy to imagine how, by the operation of law, contrary to this Act of Assembly, she can, by any mode, become the slave of the plaintiff in error. Suppose that she cannot become his slave, still the defendant (the plaintiff below) has a right to any form of action which he adjudges most suitable to his case. The form of this action does not alter the law. 7 Term 397. The defendant below (plaintiff here) might bring the Negro into court, according to 3 Burr. 1363, and then no law would be broken, and there would be no danger of a sale of a slave into the state. But if he has chosen to hold out, he may be said to have brought the slave into the state. The case in 2 Dall. 57, 58, in the suggestion about the emancipation of the Negro, turns on the full satisfaction received by the master.
Several of the errors assigned and a considerable part of the argument of the counsel of the plaintiff in error were directed to the freedom of the girl, and that, because she was free, the plaintiff below could not recover.
It was urged that she became free by the manner in which she was originally brought into the state. And the case of Scot v. Negro London, 3 Cranch 324, was cited to this purpose; but that case does not apply. If it does, it is an authority against the plaintiff in error here. By the Virginia Act of Assembly, De*310cember 17, 1792, it was enacted in these words: “Slaves which, shall hereafter be brought into this Commonwealth and kept therein one whole year together, or so long at different times as. shall amount to one year, shall be free.” Then it was provided that the. Act should not extend “to those who may incline to remove from any of the United States and become a citizen of this,, if within sixty days after such removal, he shall take the oath prescribed in the Act.” A, the father of B, the defendant below and plaintiff in error, claiming the Negro as his slave, without the knowledge or consent of B, in July 1802 took the slave from Maryland to Alexandria and hired him out until A’s death, which happened about Christmas this same year. The slave resided in Alexandria, except about three weeks in April, 1803, until 1806. A never took the oath required by the Act of Assembly. B, in March, 1803, got possession of the slave, and in April following, then being a resident of Maryland but intending to remove h> Alexandria, hired him in Alexandria, claiming him as his slave under a bill of sale from T. Contee, dated September 3, 1800. B came from Maryland in June, 1803, and on July 5th next following took the oath' prescribed by the Act of Assembly. The Supreme Court of the United States was of opinion that if the owner of a slave removing into Virginia shall take the oath within sixty days after the removal of the owner, it shall prevent the slave from gaining his freedom, although he was brought into Virginia by a person claiming and exercising the right of ownership over him eleven months before the removal of the true owner, and although the person who brought him in never took the oath and although the slave remained in Virginia more than twelve months, and although the true owner never brought him in. The court seems not to have considered nor to have given any opinion how far the true owner would have been affected if he had not removed into Virginia, and if the person taking the Negro, and claiming him as his slave, had not taken the oath, before the expiration of the year.
If the case has any application, it is rather against the plaintiff here. Cranch’s note, which is a comment on the opinion of the Supreme Court, written under evident mortification, places, the question on the taking the oath by the person in possession of the slave, under whose control he was and who claimed and exercised over him the authority of an owner. Both opinions, turn on the acts of the supposed or actual owner, that is, taking the oath: one within sixty days, the other within the year, before the right to freedom attached and within sixty days after the true owner moved into the state. Here the slave was not brought into this state by the master, nor by any person claim*311ing or exercising any authority or ownership. The parents did not treat or consider the girl as a slave, and therefore their bringing her here was not such an act as entitles her to her freedom under the Act of Assembly. And there is no proof of any assent of the master, either actual or implied. Such an assent might be implied if the master knowingly permitted or suffered her to remain here. For his neglect or omission to take her home, knowing she was in this state, would amount to an assent. I do not think that a master permitting a child, a slave, to reside with its parents in Maryland, and then those parents without the knowledge of the master, removing with the child into this state entitles the child to freedom. It is a fraud on the master.4
Although I think that the negro girl would not become the slave of the defendant below by a recovery of the plaintiff below, yet as the verdict is right, and no wrong is done to the party, this is not a just ground for reversal; that is, the charge given by the court that the girl would become the slave of the defendant below.5
As to the lien, in this case neither the parents of the girl nor the defendants had a lien. Liens are admitted for the convenience of trade where there is an express contract to that effect, and where it is implied from the usage of trade or the manner of dealing between the parties. Here, if anything is due to the parents or defendant for the maintenance of the girl, they can have their action. See 1 Str. 651, 2 Bl.R. 1117.
As to the letters of administration obtained in Maryland. The Act of Assembly requires that they should be filed, and bond and security given, only when the deceased is indebted to any of the inhabitants of this state for a debt contracted within the same to the value of £20. This ought to be shown by the defendant below, either in his pleading or by evidence. The plaintiff below cannot prove that his intestate was not indebted, for that would be proving a negative. It would perhaps be a proper plea *312in abatement. At any rate the defendant below should show it. On the whole I am of opinion that the judgment shall be affirmed.
Johns and Davis concurred, as likewise did Warner, who was not present and did not render a judgment below.
Judgment affirmed.

 At this point there is a reference to “Note A” which appears at Ridgely’s Notebook I, 44, and which reads as follows, “In 1 Wheat. 1 in the case of Negro Sally Henry, by her father and next friend, v. Ball, it was determined by the Supreme Court of the United States that the Act of Assembly of Maryland of 1796, c. 67, prohibiting the importation of slaves into that state for sale or to reside, does not extend to a temporary residence, nor to an importation by a hirer or person other than the master or owner of such slave, though the words are general.”


 At this point there is a reference to “Note B” which appears at Ridgely’s Notebook I, 44, and which reads as follows, “And in the same case, I Wheat. 1, it was adjudged that if the court below was wrong in the opinion expressed on a particular point, yet, as the error did not injure the petitioner, it was no cause for reversal. This case I did not see until after the judgment in Lavery v. Woodland’s Administrators.”